Reversed and Remanded and Memorandum Opinion filed November 1, 2007







Reversed
and Remanded and Memorandum Opinion filed November 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00525-CV
____________
 
LILIANA De VRIES,
Appellant
 
V.
 
JEROEN De VRIES,
Appellee
 

 
On Appeal from the 311th District
Court
Harris County, Texas
Trial Court Cause No.
2006-57122
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 28,
2006.
On
October 23, 2007,  the parties filed a joint motion to reverse the
judgment and remand the cause to the trial court.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the judgment is reversed and the cause remanded to the trial court.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 1, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.